                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK
                          ______________________________________________

                          CERTAIN UNDERWRITERS AT LLOYD’S,                                    COMPLAINT FOR
                          LONDON; and HDI GLOBAL SPECIALTY SE                                 RESCISSION AND
                          f/k/a INTERNATIONAL INSURANCE                                   DECLARATORY JUDGMENT
                          COMPANY OF HANNOVER SE,
                                                                                         Civil No.: ____CV___________
                                                       Plaintiffs,

                                        vs.                                              JURY TRIAL DEMANDED
                          MR. DEMOLITION INC.; 1241 42 DEVELOPMENT LLC;
                          1855 EP HOLDINGS LLC; JORGE VELEZ, as
                          Administrator of the Estate of JOSE LANDACAY,
                          JORGE VELEZ , as Guardian of K.L, a Minor;
                          JESSICA LANDACAY; FILIPPIO SARUBBI;
                          ANNA VELIA SARUBBI; CLARENCE COBO;
                          TOMAS V. ZAPETA; WESCO INSURANCE COMPANY,
                          as Subrogee of R&C Management Co. and 297 Lenox Realty
                          LLC; GABOR NEMETH; MICHAEL BARRETTO;
                          TAIESHA RIVERA; CONSUELO RAMIREZ;
                          ALEXANDER RODRIGUEZ; NOLVIA PACHECO; and
                          SILVERCUP SCAFFOLDING 1 LLC,

                                                  Defendants.
                          ______________________________________________



                                        Plaintiffs,   CERTAIN        UNDERWRITERS        AT    LLOYD’S,      LONDON

                          (“Underwriters”), and HDI GLOBAL SPECIALTY SE f/k/a INTERNATIONAL INSURANCE

                          COMPANY OF HANNOVER SE (“HDI”) (Collectively, “Plaintiffs”), by and through their

                          attorneys, Hurwitz & Fine, P.C., as and for its Complaint against the Defendants, allege, upon

                          information and belief:




HURWITZ & FINE, P.C.
1300 LIBERTY BUILDING
BUFFALO, NEW YORK 14202                                                 1
                                                               NATURE OF ACTION

                                 1.      This is an action for rescission of insurance policies issued by Underwriters to Mr.

                          Demolition, Inc. and for declaratory relief under 28 U.S.C. § 2201.

                                 2.      Plaintiffs seek to void, ab initio, a series of liability and excess policies they

                          issued to Mr. Demolition Inc. due to material misrepresentations in its insurance application. Mr.

                          Demolition represented on its insurance application that it was a general contractor. However,

                          Mr. Demolition did not direct or control work at the various job sites. In realty, Mr. Demolition

                          was re-selling the insurance he bought from Plaintiffs in exchange for a fee. Thus, Mr.

                          Demolition’s representations were not accurate. Mr. Demolition also misrepresented its liability

                          controls. The misrepresentations Mr. Demolition made during the application process were

                          material and warrant rescission of the policies.

                                 3.      Alternatively, Plaintiffs seek declaratory judgment that Plaintiffs have no

                          obligation to defend or indemnify Mr. Demolition in a litany of underlying actions due to its

                          failure to cooperate.

                                 4.      Alternatively, and to the extent this Court does not rescind the policies, Plaintiffs

                          seek declaratory judgment that Plaintiffs have no obligation to defend or indemnify 1241 42

                          Development LLC and 1855 EP Holdings LLC because they are not additional insureds for the

                          claimed losses under the policies.

                                 5.      The purported additional insureds and known claimants are joined to this action

                          so that complete declaratory relief may be afforded to all parties impacted.




HURWITZ & FINE, P.C.
1300 LIBERTY BUILDING
BUFFALO, NEW YORK 14202                                                      2
                                                                  THE PARTIES

                                 6.     Plaintiff, Underwriters, are comprised of the following underwriting syndicates:

                          Ark Corporate Member Limited, RenaissanceRe Corporate Capital Limited, Chaucer Corporate

                          Capital Limited, and MS Amlin Underwriting Limited.

                                 7.     Ark Corporate Member Limited’s citizenship is in the United Kingdom because it

                          is incorporated in the United Kingdom, specifically in England and Wales.

                                 8.     Ark Corporate Member Limited is a limited company incorporated under the laws

                          of the United Kingdom and having its principle place of business at 30 Fenchurch Avenue,

                          London, England EC3M5AD

                                 9.     RenaissanceRe Corporate Capital Limited’s citizenship is in the United Kingdom

                          because it is incorporated in the United Kingdom, specifically England.

                                 10.    RenaissanceRe Corporate Capital Limited is a limited company incorporated

                          under the laws of the United Kingdom and having its principle place of business at 125 Old

                          Broad Street, 18th Floor, London, England EC2N1AR.

                                 11.    Chaucer Corporate Capital Limited’s citizenship is in the United Kingdom

                          because it is incorporated in the United Kingdom, specifically England.

                                 12.    Chaucer Corporate Capital Limited is a limited company incorporated under the

                          laws of the United Kingdom, and having its principle place of business at Plantation Place, 30

                          Fenchurch Street, London, EC3M3AD.

                                 13.    MS Amlin Underwriting Limited’s citizenship is in the United Kingdom because

                          it is incorporated in the United Kingdom, specifically England.

                                 14.    MS Amlin Underwriting Limited is a limited company incorporated under the

                          laws of the United Kingdom, and having its principle place of business at 122 Leadenhall St,
HURWITZ & FINE, P.C.
1300 LIBERTY BUILDING
BUFFALO, NEW YORK 14202                                                   3
                          London, EC3V4AG.

                                 15.    The Underwriters are those individuals subscribing to policies PGIARK05540-00,

                          PGIXS00329-00, PGIARK05540-01, PGIXS00329-01, PGIARK05540-02, PGIXS00329-02,

                          PGIARK05540-03, and PGIXS00329-03 issued to Mr. Demolition.

                                 16.    Plaintiff, HDI, was and still is a foreign public company registered in accordance

                          with the corporate law of the European Union with its principal place of business in Hanover,

                          Germany.

                                 17.    In addition to the Underwriters, HDI also underwrote policies PGIARK05540-02,

                          PGIXS00329-02, PGIARK05540-03, and PGIXS00329-03 issued to Mr. Demolition

                                 18.    At all relevant time, MR. DEMOLITION INC. was and still is a domestic

                          Business Corporation duly organized and existing under and by virtue of the laws of the State of

                          New York, with its principal place of business in Brooklyn, New York.

                                 19.    At all relevant time, 1241 42 DEVELOPMENT LLC (“1241”) was and still is a

                          domestic Limited Liability Company duly organized and existing under and by virtue of the laws

                          of the State of New York, with its principal place of business in Brooklyn, New York.

                                 20.    At all relevant time, 1855 EP HOLDINGS LLC (“1855”) was and still is a

                          domestic Limited Liability Company duly organized and existing under and by virtue of the laws

                          of the State of New York, with its principal place of business in Brooklyn, New York.

                                 21.    Upon information and belief, Jose Landacay is deceased and resided in the

                          County of Westchester, State of New York at the time of his death.

                                 22.    Upon information and belief, an Estate has been set up for Jose Landacay and

                          JORGE VELEZ is the Administrator.

                                 23.    At all relevant time, JORGE VELEZ, was and still is an adult resident of the
HURWITZ & FINE, P.C.
1300 LIBERTY BUILDING
BUFFALO, NEW YORK 14202                                                  4
                          County of Westchester, State of New York.

                                 24.     Upon information and belief, JORGE VELEZ was appointed as legal guardian of

                          Jose Landacay’ s infant child, K.L.

                                 25.     At all relevant time, JESSICA LANDACAY, was and still is an adult resident of

                          the County of Westchester, State of New York.

                                 26.     At all relevant time, FILIPPIO SARUBBI, was and still is an adult resident of the

                          County of Kings, State of New York.

                                 27.     At all relevant time, ANNA VELIA SARUBBI, was and still is an adult resident

                          of the County of Kings, State of New York.

                                 28.     At all relevant time, CLARENCE COBO, was and still is an adult resident of the

                          County of Bronx, State of New York.

                                 29.     At all relevant time, TOMAS V. ZAPETA, was and still is an adult resident of the

                          County of Kings, State of New York.

                                 30.     At all relevant time, WESCO INSURANCE COMPANY (“Wesco”) is an

                          insurance company organized and existing under the laws of the State of Delaware and

                          authorized to transact business and issue insurance in New York State, with its principal place of

                          business at 59 Maiden Lane, 6th Floor, New York, New York 10038.

                                 31.     Upon information and belief, Wesco paid out insurance benefits under a policy of

                          insurance it issued to R&C Management Co. and 297 Lenox Realty LLC and has a right of

                          subrogation to the extent of that payment.

                                 32.     At all relevant time, GABOR NEMETH, was and still is an adult resident of the

                          County of Kings, State of New York.

                                 33.     At all relevant time, MICHAEL BARRETTO, was and still is an adult resident of
HURWITZ & FINE, P.C.
1300 LIBERTY BUILDING
BUFFALO, NEW YORK 14202                                                   5
                          the County of Hudson, State of New Jersey.

                                 34.    At all relevant time, TAIESHA RIVERA, was and still is an adult resident of the

                          County of Bronx, State of New York.

                                 35.    At all relevant time, CONSUELO RAMIREZ, was and still is an adult resident of

                          the County of Kings, State of New York.

                                 36.    At all relevant time, ALEXANDER RODRIGUEZ, was and still is an adult

                          resident of the County of Rockland, State of New York.

                                 37.    At all relevant time, NOLVIA PACHECO, was and still is an adult resident of the

                          County of Westchester, State of New York.

                                 38.    At all relevant time, SILVERCUP SCAFFOLDING 1 LLC (“SILVERCUP”) was

                          and still is a domestic Limited Liability Company duly organized and existing under and by

                          virtue of the laws of the State of New York, with its principal place of business in Brooklyn,

                          New York.

                                 39.    1241; 1855; JORGE VELEZ, JESSICA LANDACAY; FILIPPIO SARUBBI;

                          ANNA VELIA SARUBBI; CLARENCE COBO; TOMAS V. ZAPETA; WESCO; GABOR

                          NEMETH;      MICHAEL       BARRETTO;         TAIESHA RIVERA;       CONSUELO       RAMIREZ;

                          ALEXANDER RODRIGUEZ; NOLVIA PACHECO;                       and SILVERCUP are named as

                          Defendants in this action for complete relief to be afforded to all who may be impacted by the

                          outcome of this declaratory judgment action.




HURWITZ & FINE, P.C.
1300 LIBERTY BUILDING
BUFFALO, NEW YORK 14202                                                  6
                                                           JURISDICTION AND VENUE

                                 40.     This Court has jurisdiction over this matter under 28 USC §1332 in that it arises

                          between citizens of different states / countries and the matter in controversy exceeds the sum or

                          value of $75,000, exclusive of interest and costs, insofar as the value of the right being protected

                          and/or the injury being averred exceeds $75,000.

                                 41.     Venue is proper in this district under 28 USC §1391(b)(2) because a substantial

                          part of the events or omissions giving rise to the claims occurred in this judicial district.

                                 42.     The subject insurance policies were delivered in Brooklyn, New York.

                                 43.     The underlying claims and underlying actions arise out of premises and

                          construction sites primarily located in Brooklyn, New York.


                                              MR. DEMOLITION’S INSURANCE APPLICATION

                                 44.     On or about July 28, 2015, Mr. Demolition Inc., through its president, Joel

                          Perlstein, applied for insurance with Underwriters.

                                 45.     Mr. Demolition represented on its application that it was a “construction/project

                          manager”.

                                 46.     On the insurance application, Mr. Demolition was asked “Does [Mr. Demolition]

                          use a written contract with customers?”.

                                 47.     Mr. Demolition responded “Yes”.

                                 48.     On the insurance application, Mr. Demolition was also asked “Does [Mr.

                          Demolition] use a written contract with subcontractors?”.

                                 49.     Mr. Demolition responded “Yes”.

                                 50.     Mr. Demolition was further asked “Does [Mr. Demolition’s] contracts contain


HURWITZ & FINE, P.C.
1300 LIBERTY BUILDING
BUFFALO, NEW YORK 14202                                                     7
                          hold harmless agreement in applicant’s favor?”.

                                 51.     Mr. Demolition responded “Yes”.

                                 52.     Mr. Demolition was then asked “Does [Mr. Demolition] obtain certificates of

                          insurance from all subcontractors?”.

                                 53.     Mr. Demolition responded “Yes”.

                                 54.     Mr. Demolition was asked “Is [Mr. Demolition] added as an additional insured on

                          the subcontractors’ liability policies?”.

                                 55.     Mr. Demolition responded “Yes”.

                                 56.     At “NOTICE TO NEW YORK APPLICANTS”, the application cautioned against

                          making a misrepresentation or concealing any fact.

                                 57.     Below that cautionary provision, Mr. Perlstein, signed the insurance application as

                          President of the corporation.


                                                            THE INSURANCE POLICIES

                                 58.     In reliance on Mr. Demolition’s representations, Underwriters issued an insurance

                          policy to Mr. Demolition, policy number PGIARK05540-00, for the policy period October 31,

                          2015 to October 31, 2016 containing a Commercial General Liability coverage with a $1 million

                          for occurrence limit and $2 million general aggregate limit.

                                 59.     In reliance on Mr. Demolition’s representations, Underwriters also issued a follow

                          form excess policy to Mr. Demolition, Inc., policy number PGIXS00329-00, with the same

                          effective dates.

                                 60.     1855 and 1241 claim to be additional insureds under those policies.




HURWITZ & FINE, P.C.
1300 LIBERTY BUILDING
BUFFALO, NEW YORK 14202                                                     8
                                  61.     In reliance upon Mr. Demolition’s representations on his initial application for

                          insurance, Underwriters renewed Mr. Demolition’s insurance coverage.

                                  62.     Underwriters issued an insurance policy to Mr. Demolition, policy number

                          PGIARK05540-01, for the policy period October 31, 2016 to October 31, 2017 containing a

                          Commercial General Liability coverage with a $1 million for occurrence limit and $2 million

                          general aggregate limit.

                                  63.     Underwriters issued a follow form excess policy to Mr. Demolition, Inc., policy

                          number PGIXS00329-01, with the same effective dates.

                                  64.     Underwriters and HDI issued an insurance policy to Mr. Demolition, policy

                          number PGIARK05540-02, for the policy period October 31, 2017 to October 31, 2018

                          containing a Commercial General Liability coverage with a $1 million for occurrence limit and

                          $2 million general aggregate limit.

                                  65.     Underwriters and HDI issued a follow form excess policy to Mr. Demolition, Inc.,

                          policy number PGIXS00329-02, with the same effective dates.

                                  66.     Underwriters and HDI issued an insurance policy to Mr. Demolition, policy

                          number PGIARK05540-03, for the policy period October 31, 2018 to October 31, 2019

                          containing a Commercial General Liability coverage with a $1 million for occurrence limit and

                          $2 million general aggregate limit.

                                  67.     Underwriters and HDI issued a follow form excess policy to Mr. Demolition, Inc.,

                          policy number PGIXS00329-03, with the same effective dates.

                                  68.     The policies numbered PGIARK05540-00, PGIXS00329-00, PGIARK05540-01,

                          PGIXS00329-01, PGIARK05540-02, PGIXS00329-02, PGIARK05540-03, and PGIXS00329-03

                          are, hereinafter, referred to collectively as the “policies”.
HURWITZ & FINE, P.C.
1300 LIBERTY BUILDING
BUFFALO, NEW YORK 14202                                                      9
                          69.   The Policies contain the following relevant provision:

                                    ADDITIONAL INSURED – OWNERS, LESSEES OR
                                      CONTRACTORS – SCHEDULED PERSON OR
                                                 ORGANIZATION

                                This endorsement modifies insurance provided under the
                                following:

                                COMMERCIAL           GENERAL         LIABILITY       COVERAGE
                                PART

                                                          SCHEDULE

                                   Name Of Additional Insured           Location(s) Of Covered
                                  Person (s) Or Organization(s):              Operations
                                Any person(s) or organization(s)
                                whom the Named Insured agrees,
                                in a written contract, to name as an
                                Additional insured. However, this
                                status exists only for the project
                                specified in that contract.
                                Information required to complete this Schedule, if not shown above,
                                will be shown in the Declarations.
                                A. Section II – Who Is An Insured is amended to include as an
                                additional insured the person(s) or organization(s) shown in the
                                Schedule, but only with respect to liability for "bodily injury",
                                "property damage" or "personal and advertising injury" caused, in
                                whole or in part, by:

                                   1. Your acts or omission; or

                                   2. The acts or omissions of those acting on your behalf;

                                   in the performance of your ongoing operations for the
                                   additional insured(s) at the location (s) designated above.

                                B. With respect to the insurance afforded to these additional
                                insureds, the following additional exclusions apply:

                                   This insurance does not apply to "bodily injury" or "property
                                damage" occurring after:

                                    1. All work, including materials, parts or equipment furnished
                                in connection with such work, on the project (other than service,
HURWITZ & FINE, P.C.
1300 LIBERTY BUILDING
BUFFALO, NEW YORK 14202                                         10
                                          maintenance or repairs) to be performed by or on behalf of the
                                          additional insured(s) at the location of the covered operations has
                                          been completed; or

                                             2. That portion of "your work" out of which the injury or
                                          damage arises has been put to its intended use by any person or
                                          organization other than another contractor or subcontractor
                                          engaged in performing operations for a principal as a part of the
                                          same project.

                                                                  ***

                                 70.      The policies Underwriters and HDI issued to Mr. Demolition required it to

                          cooperate with the investigation and defense against all claims and lawsuits for which insurance

                          coverage is sought.

                                 71.      The policies contain the following relevant duties and conditions:

                                          SECTION IV – COMMERCIAL GENERAL LIABILITY
                                          CONDITIONS

                                       1. Duties In The Event Of Occurrence, Offense, Claim Or Suit

                                          a. You must see to it that we are notified as soon as practicable of
                                             an “occurrence” or an offense which may result in a claim. To
                                             the extent possible, notice should include:
                                             1) How, when and where the “occurrence” or offense took
                                                 place;
                                             2) The names and addresses of any injured persons or
                                                 witnesses; and
                                             3) The nature and location of any injury or damage arising out
                                                 of the “occurrence” or offense.
                                          b. If a claim is made or “suit” is brought against any insured, you
                                             must:
                                             1) Immediately record the specifics of the claim or “suit” and
                                                 the date received; and
                                             2) Notify us as soon as practicable.
                                             You must see to it that we receive written notice of the claim or
                                             “suit” as soon as practicable.
                                          c. You and any other involved insured must:
                                             1) Immediately send us copies of any demands, notices,
                                                 summonses or legal papers received in connection with the
                                                 claim or “suit”;
HURWITZ & FINE, P.C.
1300 LIBERTY BUILDING
BUFFALO, NEW YORK 14202                                                   11
                                   2) Authorize us to obtain records and other information;
                                   3) Cooperate with us in the investigation or settlement of the
                                       claim or defense against the “suit”; and
                                   4) Assist us, upon our request, in the enforcement of any right
                                       against any person or organization which may be liable to
                                       the insured because of injury or damage to which this
                                       insurance may also apply.
                                d. No insured will, except at that insured’s own cost, voluntarily
                                   make a payment, assume any obligation, or incur any expense,
                                   other than for first aid, without our consent.

                                                              ***

                          72.   The policies contain the following Contractual Liability exclusion:

                                b. Contractual Liability

                                "Bodily injury" or "property damage" for which the insured is
                                obligated to pay damages by reason of the assumption of liability
                                in a contract or agreement. This exclusion does not apply to
                                liability for damages:
                                (1) That the insured would have in the absence of the contract or
                                agreement; or
                                (2) Assumed in a contract or agreement that is an "insured
                                contract", provided the "bodily injury" or "property damage"
                                occurs subsequent to the execution of the contract or agreement.
                                Solely for the purposes of liability assumed in an "insured
                                contract", reasonable attorney fees and necessary litigation
                                expenses incurred by or for a party other than an insured are
                                deemed to be damages because of "bodily injury" or "property
                                damage", provided:
                                  (a) Liability to such party for, or for the cost of, that party's
                                  defense has also been assumed in the same "insured contract";
                                  and
                                  (b) Such attorney fees and litigation expenses are for defense of
                                  that party against a civil or alternative dispute resolution
                                  proceeding in which damages to which this insurance applies are
                                  alleged.

                                                                ***




HURWITZ & FINE, P.C.
1300 LIBERTY BUILDING
BUFFALO, NEW YORK 14202                                         12
                                73.    Policies PGIARK05540-03 and PGIXS00329-03 contain an EXCLUSION OF

                          INJURY TO EMPLOYEES, CONTRACTORS AND EMPLOYEES OF CONTRACTORS

                          (PGI EL 054 0915), which provides:

                                       EXCLUSION OF INJURY TO EMPLOYEES,
                                       CONTRACTORS AND EMPLOYEES OF CONTRACTORS

                                       This endorsement modifies insurance provided under the
                                       following:

                                       COMMERCIAL GENERAL LIABILITY PART
                                       CONTRACTORS’ POLLUTION LIABILITY COVERAGE
                                       PART

                                       Exclusion e. Employer’s Liability of Coverage A. Bodily Injury
                                       and Property Damage Liability (Section I – Coverages) is
                                       replaced by the following:

                                       e. Employer’s Liability

                                       “Bodily Injury” to:
                                       (1) An employee of the insured arising out of and in the course of:
                                       (a) Employment by the insured; or
                                       (b) Performing duties related to the conduct of the insured’s
                                       business; or

                                       (2) A “contractor” or any “employee” of any “contractor” arising
                                       out of or in the course of the rendering or performing of services of
                                       any kind or nature whatsoever by such “contractor” or any
                                       “employee” of such “contractor” for which any insured may
                                       become liable in any capacity; or

                                       (3) The spouse, child, parent, brother or sister of any “employee”
                                       of any insured or of any “contractor” or any “employee” of such
                                       “contractor” as a consequence of (1) or (2) above.

                                       This exclusion applies whether the insured may be liable as an
                                       employer or in other capacity and to any obligation to share
                                       damages with or repay someone else who must pay damages
                                       because of the injury.

                                       This exclusion applies to all claims and “suits” by any person or
                                       organization for damages because of “bodily injury” to which this
HURWITZ & FINE, P.C.
1300 LIBERTY BUILDING
BUFFALO, NEW YORK 14202                                                 13
                                exclusion applies including damages for care and loss of services.

                                This exclusion applies to any obligation of any insured to
                                indemnify or contribute with another because of damages arising
                                out of “bodily injury” to which this exclusion applies, including
                                any obligation assumed by an insured under any contract.

                                With respect to this endorsement only, the definition of
                                “employee” in the DEFINITIONS of the COMMERCIAL
                                GENERAL LIABILITY PART and the CONTRACTORS’
                                POLLUTION LIABILITY COVERAGE PART is replaced by
                                the following:

                                5. “Employee” shall include, but is not limited to, any person or
                                persons hired, loaned, leased, contracted, or volunteering for the
                                purpose of providing services to or on behalf of any insured,
                                whether or not paid for such services and whether or not an
                                independent contractor.

                                As used in this endorsement, “contractor” shall include but is not
                                limited to any independent contractor or subcontractor of any
                                insured, any general contractor, any developer, any property owner,
                                any independent contractor or subcontractor of any general
                                contractor, any independent contractor or subcontractor of any
                                developer, any independent contractor or subcontractor of any
                                property owners, and any and all persons working for or providing
                                services and or materials of any kind for these persons or entities
                                mentioned herein.

                                                                ***

                          74.   The Policies also contain the following relevant definitions:

                                Throughout this policy the words "you" and "your" refer to the
                                Named Insured shown in the Declarations, and any other person or
                                organization qualifying as a Named Insured under this policy. The
                                words "we", "us" and "our" refer to the company providing this
                                insurance.

                                The word "insured" means any person or organization qualifying
                                as such under Section II – Who Is An Insured.

                                Other words and phrases that appear in quotation marks have
                                special meaning. Refer to Section V – Definitions.


HURWITZ & FINE, P.C.
1300 LIBERTY BUILDING
BUFFALO, NEW YORK 14202                                          14
                                                          ***

                          SECTION V – DEFINITIONS

                          9. "Insured contract" means:

                          a. A contract for a lease of premises. However, that portion of the
                          contract for a lease of premises that indemnifies any person or
                          organization for damage by fire to premises while rented to you or
                          temporarily occupied by you with permission of the owner is not
                          an "insured contract";

                          b. A sidetrack agreement;

                          c. Any easement or license agreement, except in connection with
                          construction or demolition operations on or within 50 feet of a
                          railroad;

                          d. An obligation, as required by ordinance, to indemnify a
                          municipality, except in connection with work for a municipality;

                          e. An elevator maintenance agreement;

                          f. That part of any other contract or agreement pertaining to your
                          business (including an indemnification of a municipality in
                          connection with work performed for a municipality) under which
                          you assume the tort liability of another
                          party to pay for "bodily injury" or "property damage"
                          to a third person or organization. Tort liability
                          means a liability that would be imposed
                          by law in the absence of any contract or
                          agreement.

                          Paragraph f. does not include that part of any contract or
                          agreement:
                          (1) That indemnifies a railroad for "bodily injury" or "property
                          damage" arising out of construction or demolition operations,
                          within 50 feet of any railroad property and affecting any railroad
                          bridge or trestle, tracks, roadbeds, tunnel, underpass or crossing;
                          (2) That indemnifies an architect, engineer or surveyor for injury
                          or damage arising out of:
                                 (a) Preparing, approving, or failing to prepare or approve,
                                 maps, shop drawings, opinions, reports, surveys, field
                                 orders, change orders or drawings and specifications; or


HURWITZ & FINE, P.C.
1300 LIBERTY BUILDING
BUFFALO, NEW YORK 14202                                    15
                                                (b) Giving directions or instructions, or failing to give
                                                them, if that is the primary cause of the injury or damage;
                                                or
                                                (3) Under which the insured, if an architect, engineer or
                                                surveyor, assumes liability for an injury or damage arising
                                                out of the insured's rendering or failure to render
                                                professional services, including those listed in (2) above
                                                and supervisory, inspection, architectural or engineering
                                                activities.

                                                                        ***

                                                         THE UNDERLYING ACTIONS

                                 75.    After the policies were issued, Underwriters and HDI were notified of various

                          claims and lawsuits brought against Mr. Demolition.

                                 76.    GABOR NEMETH sued Mr. Demolition and 1241 in a lawsuit captioned Gabor

                          Nemeth v. Prestige Construction NY LLC, 1241 42 Development LLC, Mr. Demolition Inc., and

                          ABC Corp., a fictious name intending to be that of an unknown contractor, Supreme Court,

                          Kings County, Index No.: 519284/2017 (the “Nemeth Action”), alleging a construction worker

                          accident.

                                 77.    1241 commenced a third-party action against Mr. Demolition in a lawsuit

                          captioned 1241 42 Development LLC v. OHR Chodosh Electrical Contracting, Inc. and Mr.

                          Demolition Inc., Supreme Court, Kings County, Index No.: 519284/2017, asserting common law

                          contribution and indemnity as well as contractual indemnification.

                                 78.    JORGE VELEZ and JESSICA LANDACAY sued Mr. Demolition and 1855 in a

                          lawsuit captioned Jorge Velez, as Administrator of the Estate of Jose Landacay, Jorge Velez, as

                          Guardian of K.L, a Minor, and Jessica Landacay v. Mr. Demolition, Inc., 1855 EP Holdings,

                          LLC, Prestige Construction NY, LLC, Zenco Group, Inc., J&C Steel Fabricators, Corp., Powers

                          Bridging & Scaffolding, Inc., Silvercup Scaffolding 1, LLC and Best Build NYC, Inc., Supreme
HURWITZ & FINE, P.C.
1300 LIBERTY BUILDING
BUFFALO, NEW YORK 14202                                                  16
                          Court, Kings County, Index No.: 515560/2017 (the “Landacay Action”), alleging a construction

                          worker accident.

                                  79.   In the Landacay Action, SILVERCUP has asserted, among other claims, a

                          contractual indemnification claim against 1855.

                                  80.   FILIPPO SARUBBI AND ANNA VELIA SARUBBI sued Mr. Demolition in a

                          lawsuit captioned Filippo Sarubbi and Anna Velia Sarubbi v. Sam Weisner a/k/a Shlome Weiss,

                          60 Equities LLC, Mr. Demolition Inc., and Countrywide Builders, Supreme Court, Kings County,

                          Index No.: 506513/2017, alleging property damage due to ongoing construction activities.

                                  81.   CLARENCE COBO sued Mr. Demolition in a lawsuit captioned Clarence Cobo

                          v. Mr. Demolition Inc., Newkirk Partners LLC and SteelFab NY, Inc., Supreme Court, Bronx

                          County, Index No.: 26682/2018E, alleging a premises liability incident.

                                  82.   TOMAS V. ZAPETA sued Mr. Demolition in a lawsuit captioned Tomas V. Zapeta

                          v. 5214 Ave Development LLC, Mr. Demolition Inc., and Silvercup Scaffolding 1, LLC, Supreme

                          Court, Kings County, Index No.: 516962/2017, alleging a construction worker accident.

                                  83.   WESCO INSURANCE COMPANY, as subrogee of R&C Management Co. and

                          297 Lenox Realty LLC sued Mr. Demolition in a lawsuit captioned Wesco Insurance Company,

                          as subrogee of R&C Management Co. and 297 Lenox Realty LLC v. JRS Realty Enterprises,

                          LLC, Gemstar Contracting Corp., Mr. Demolition Inc., Structural Engineering & Detailing P.C.,

                          P.C., and Robert Siqeca, P.C., Supreme Court, Kings County, Index No.: 501724/2019, asserting

                          a subrogation action relating to property damage allegedly caused by ongoing construction

                          activities.

                                  84.   MICHAEL BARRETTO sued Mr. Demolition in a lawsuit captioned Michael

                          Barretto v. Newkirk Partners LLC, Mr. Demolition Inc., and Urban Millwork Inc., and Twin
HURWITZ & FINE, P.C.
1300 LIBERTY BUILDING
BUFFALO, NEW YORK 14202                                                  17
                          Group Associates Inc., Supreme Court, Kings County, Index No.: 518653/2019, alleging a

                          construction worker accident.

                                  85.    TAIESHA RIVERA sued Mr. Demolition in a lawsuit captioned Taiesha Rivera v.

                          Shaker Contracting Corp. and Mr. Demolition Inc., Supreme Court, Bronx County, Index No.:

                          27880/2018E, alleging a trip and fall accident.

                                  86.    CONSUELO RAMIREZ sued Mr. Demolition in a lawsuit captioned Consuelo

                          Ramirez v. Mactech Roofing & Restoration Corp., Velocity Framers, Inc., Wide Flange, Inc., Best

                          Building NYC, Inc., KL Cooling & Heating LLC, Mr. Demolition Inc., CELA Concrete Inc., and

                          Green Star Electrical Contracting, Inc., Supreme Court, Kings County, Index No.: 501264/2019,

                          alleging a premises liability incident.

                                  87.    ALEXANDER RODRIGUEZ sued Mr. Demolition in a lawsuit captioned

                          Alexander Rodriguez v. 681 Franklin Avenue Holdings, Inc., Prestige Construction NY, LLC, and

                          Mr. Demolition Inc., Supreme Court, Kings County, Index No.: 504507/2019, alleging he tripped

                          and fell on construction debris.

                                  88.    Underwriters received notice that NOLVIA PACHECO may pursue a claim for

                          injuries allegedly sustained on October 10, 2019 while working at a construction site located at

                          294 Grand Street, New York, New York.

                                  89.    The above referenced claims and lawsuits, hereinafter, are referred to collectively

                          as the “Underlying Incidents and Underlying Lawsuits”.

                                  90.    In all of the above-referenced lawsuits, Underwriters are currently providing a

                          courtesy defense to Mr. Demolition.

                                  91.    In the Nemeth Action, Underwriters are currently providing a courtesy defense to

                          1241.
HURWITZ & FINE, P.C.
1300 LIBERTY BUILDING
BUFFALO, NEW YORK 14202                                                     18
                                  92.     In the Landacay Action, Underwriters are currently providing a courtesy defense

                          to 1855.

                                                                     PRIOR CLAIMS

                                  93.     Non-party Mansoor Ali asserted a claim against Mr. Demolition for property

                          damage to his Honda Civic.

                                  94.     Underwriters and HDI, in good faith, paid Mr. Ali $11,447.00 to settle Mr. Ali’s

                          claim against Mr. Demolition.

                                  95.     In exchange for Underwriters and HDI’s payment, Mansoor Ali executed a

                          release, releasing his claim against Mr. Demolition.


                                        UNDERWRITERS’ DISCOVERY OF THE MISREPRESENTATIONS

                                  96.     During the course of its investigation into the claims and lawsuits, Underwriters

                          discovered that Mr. Demolition’s insurance application contained material misrepresentations.

                                  97.     Underwriters     uncovered     a   scheme     in   which     Mr.    Demolition     would,

                          by contract, assume all liability for injuries at construction sites so as to transfer all liability to his

                          liability insurers in exchange for a hefty sum of money.

                                  98.     Mr. Demolition would obtain the permits from the New York City Department of

                          Buildings (“DOB”).

                                  99.     In applying for the work permits with the DOB, Mr. Demolitions listed it was the

                          General Contractor for the project.

                                  100.    Mr. Demolition contracted with the owner to assume all liability for injuries at the

                          job site.

                                  101.    In fact, the contracts themselves typically contained only an indemnification


HURWITZ & FINE, P.C.
1300 LIBERTY BUILDING
BUFFALO, NEW YORK 14202                                                       19
                          provision and an insurance procurement provision.

                                  102.    No actual construction work is specified in the contracts.

                                  103.    No work of any kind is specified in the contracts.

                                  104.    Thereafter, Mr. Demolition, despite being the General Contractor of record with

                          the City, did not supervise the work at the construction sites.

                                  105.    Despite being the General Contractor of record, Mr. Demolition did not ensure the

                          safety of the job site or ensure safe practices at the construction sites.

                                  106.    Upon information and belief, at a number of the construction sites, Mr.

                          Demolition did not even visit the construction site.

                                  107.    Thereafter, various construction workers and pedestrians reported injury at these

                          job sites.

                                  108.    Mr. Perlstein testified at a deposition that, in essence, he was paid a fee to be the

                          General Contractor on paper only.

                                  109.    In exchange for these hefty sums of money, he would transfer all liability for

                          injuries at the construction site from the project owner to Mr. Demolition’s liability insurers.

                                  110.    Rather than act as general contractor—as indicated on its insurance application—

                          Mr. Demolition was, in actuality, in the business of selling insurance.

                                  111.    Mr. Demolition is not licensed to sell insurance in New York State.

                                  112.    Accordingly, Mr. Demolition misrepresented his role as a general contractor on

                          his insurance application with Underwriters and HDI.

                                  113.    Following a fatality at one of these job sites, the New York City Department of

                          Buildings investigated and revoked Mr. Demolition’s General Contractor License.

                                  114.    To this day, Mr. Demolition does not hold a General Contractor License.
HURWITZ & FINE, P.C.
1300 LIBERTY BUILDING
BUFFALO, NEW YORK 14202                                                     20
                                 115.    Underwriters also discovered that Mr. Demolition misrepresented its liability

                          controls, such as contractual indemnification and insurance procurement.

                                 116.    Mr. Demolition’s contracts did not contain hold harmless agreements in Mr.

                          Demolition’s favor.

                                 117.    Mr. Demolition’s contracts did not require certificates of insurance from

                          subcontractors.

                                 118.    Mr. Demolition’s contracts did not require subcontractors to add Mr. Demolition

                          as an additional insured on their policies.

                                 119.    Thus, while Mr. Demolition represented on its insurance application that it had

                          appropriate risk and liability controls in place, in actuality, those representations were incorrect.


                                                  MR. DEMOLITION’S NON-COOPERATION

                                 120.    In its efforts to investigate and defend against the claims in the Underlying

                          Incidents and Underlying Lawsuits, Underwriters and HDI requested Mr. Demolition produce

                          various documents necessary to the defense of these claims and lawsuits.

                                 121.    Mr. Demolition failed to provide the requested documents.

                                 122.    Underwriters and HDI also requested Mr. Demolition appear for Examination

                          Under Oath on numerous occasions.

                                 123.    As part of those Examinations Under Oath, Underwriters and HDI, again,

                          requested Mr. Demolition produce various documents necessary to the defense of the Underlying

                          Incidents and Underlying Lawsuits.

                                 124.    Specifically, Underwriters and HDI requested Mr. Demolition produce the

                          contracts, documents evidencing the work being performed, lists of subcontractors, contracts


HURWITZ & FINE, P.C.
1300 LIBERTY BUILDING
BUFFALO, NEW YORK 14202                                                     21
                          with the subcontractors, certificates of insurance, and various other documents relevant to the

                          construction projects and defense of Mr. Demolition, his role at the project, and its liability

                          controls and risk transfer.

                                  125.    Mr. Demolition failed to appear for the scheduled Examinations Under Oath.

                                  126.    Mr. Demolition failed to produce the requested documents.

                                  127.    On June 13, 2019, Mr. Demolition, through its employee, Michael Kramer,

                          advised that “with all due respect to the court system”, Mr. Demolition would not be

                          participating in Underwriters and HDI’s requests.

                                  128.    Upon information and belief, Mr. Demolition has failed to appear, or will fail to

                          appear, for deposition in one or more of the Underlying Actions.

                                  129.    Upon information and belief, Mr. Demolition has failed, or will fail, to participate

                          in discovery in one or more of the Underlying Actions.

                                  130.    Upon information and belief, Mr. Demolition’s failure to appear for deposition or

                          produce discoverable information will result in a Court Order striking its Answer(s) and all

                          affirmative defenses and result in a trial on damages only, prejudicing Underwriters and HDI.


                                                                     COUNT I
                                                                    RESCISSION

                                  131.    Underwriters repeats and incorporates the foregoing paragraphs as though fully

                          set forth herein.

                                  132.    The misrepresentations and omissions by Mr. Demolition in its applications were

                          material to Underwriters and HDI’s decision to issue the policies.

                                  133.    Had Mr. Demolition truthfully answered the questions in the applications,

                          Underwriters and HDI would not have issued the policies, would have charged a higher premium
HURWITZ & FINE, P.C.
1300 LIBERTY BUILDING
BUFFALO, NEW YORK 14202                                                    22
                          for the policies, or would have issued the policies under different terms.

                                  134.    Mr. Demolition’s false statements on its insurance application constituted material

                          misrepresentation under N.Y. Insurance Law §3105.

                                  135.    Accordingly, Underwriters and HDI are entitled to rescind the policies ab initio

                          based upon Mr. Demolition’s material misrepresentations and are entitled to a declaration that

                          Underwriters and HDI have no obligation to defend or indemnify Mr. Demolition or anyone else

                          in connection with the Underlying Incidents and Underlying Lawsuits, any other occurrence,

                          claim, or suit under the policies.

                                  136.    Further, Underwriters and HDI seek a declaration that Mr. Demolition must

                          reimburse Underwriters and HDI for all defense costs incurred in the Underlying Incidents and

                          Underlying Actions.

                                  137.    Apart from rescission, Underwriters and HDI have no adequate remedy at law to

                          address Mr. Demolition’s material misrepresentations and omissions.


                                                      COUNT II
                               REIMBURSEMENT OF ALREADY-PAID CLAIMS / UNJUST ENRICHMENT

                                  138.    Underwriters repeats and incorporates the foregoing paragraphs as though fully

                          set forth herein.

                                  139.    As set forth above, the policies should be declared void ab initio due Mr.

                          Demolition’s material misrepresentations and omissions.

                                  140.    Prior to Underwriters and HDI uncovering Mr. Demolition’s material

                          misrepresentations and omissions, Underwriters and HDI, in good faith, paid $11,447.00 to

                          Mansoor Ali to settle his property damage claim against Mr. Demolition.

                                  141.    In exchange for Underwriters and HDI’s payment, Mansoor Ali executed a
HURWITZ & FINE, P.C.
1300 LIBERTY BUILDING
BUFFALO, NEW YORK 14202                                                   23
                          release, releasing his claim against Mr. Demolition.

                                  142.    In light of the rescission, Underwriters and HDI seek an award of $11,447.00

                          from Mr. Demolition, plus interest running from the date of payment;

                                  143.    Mr. Demolition has been unjustly enriched at Underwriters and HDI’s expense.

                                  144.    It is against equity and good conscience to permit Mr. Demolition to retain such

                          benefits at Underwriters and HDI’s expense.

                                  145.    Accordingly, with respect to Mansoor Ali’s claim, Underwriters and HDI seek a

                          declaration that Mr. Demolition must reimburse Underwriters and HDI $11,447.00, plus interest

                          running from the date of payment.


                                                                   COUNT III
                                                               NON-COOPERATION

                                  146.    Underwriters repeats and incorporates the foregoing paragraphs as though fully

                          set forth herein.

                                  147.    As a condition precedent to coverage, the policies require an insured to

                          “Authorize us to obtain records and other information” and “Cooperate      with   us   in      the

                          investigation or settlement of the claim or defense against the ‘suit’”.

                                  148.    Mr. Demolition has failed to provide Underwriters and HDI with records and

                          other information.

                                  149.    Mr. Demolition has failed to cooperate with his insurers’ investigation and

                          defense against the Underlying Incidents and Underlying Lawsuits.

                                  150.    Mr. Demolition has failed to produce various documents necessary to the defense

                          of the Underlying Incidents and Underlying Lawsuits, despite Underwriters and HDI’s attempts

                          to bring about its cooperation.
HURWITZ & FINE, P.C.
1300 LIBERTY BUILDING
BUFFALO, NEW YORK 14202                                                    24
                                  151.    Mr. Demolition failed to appear for Examinations Under Oath numerous times.

                                  152.    Upon information and belief, in one or more of the underlying actions, Mr.

                          Demolition refuses to cooperate with Underwriters and HDI’s courtesy defense by refusing to

                          provide information requested during discovery.

                                  153.    Upon information and belief, Mr. Demolition has failed to appear for depositions

                          in one or more of the underlying actions.

                                  154.    Mr. Demolition’s failure to cooperate is a violation of the policy conditions as set

                          forth above and has materially prejudiced Underwriters and HDI’s ability to investigate and

                          defend against the liability claims and lawsuits against Mr. Demolition.

                                  155.    Mr. Demolition’s conduct, in refusing to respond to Underwriters and HDI’s

                          requests, failing to appear for Examinations Under Oath, and by expressly advising it will not

                          cooperate with its insurers, constitutes willful and avowed obstruction.

                                  156.    Accordingly, due to Mr. Demolition’s non-cooperation, Underwriters and HDI

                          have no duty or obligation to defend or indemnify Mr. Demolition for the Underlying Incidents

                          and Underlying Lawsuits.


                                                                 COUNT IV
                                                    1241 IS NOT AN ADDITIONAL INSURED

                                  157.    Underwriters repeats and incorporates the foregoing paragraphs as though fully

                          set forth herein.

                                  158.    1241 seeks coverage under coverage under policies PGIARK05540-00 and

                          PGIXS00329-00 claiming to be an additional insured.

                                  159.    Those policies provide additional insured coverage only where there is a valid,

                          written contract between the party seeking coverage and the named insured, Mr. Demolition, in
HURWITZ & FINE, P.C.
1300 LIBERTY BUILDING
BUFFALO, NEW YORK 14202                                                    25
                          which Mr. Demolition agreed to name that entity as an additional insured.

                                  160.    Upon information and belief, no such agreement exists.

                                  161.    Thus, 1241 is does not qualify as an additional insured under PGIARK05540-00

                          and PGIXS00329-00.

                                  162.    Accordingly, Underwriters and HDI have no duty or obligation to defend or

                          indemnify 1241 in the Nemeth Action.

                                                                  COUNT V
                                                    1855 IS NOT AN ADDITIONAL INSURED

                                  163.    Underwriters repeats and incorporates the foregoing paragraphs as though fully

                          set forth herein.

                                  164.    1855 seeks coverage under coverage under policies PGIARK05540-00 and

                          PGIXS00329-00 claiming to be an additional insured.

                                  165.    Those policies provide additional insured coverage only where there is a valid,

                          written contract between the party seeking coverage and the named insured, Mr. Demolition, in

                          which Mr. Demolition agreed to name that entity as an additional insured.

                                  166.    Upon information and belief, no such agreement exists.

                                  167.    Thus, 1855 is does not qualify as an additional insured under PGIARK05540-00

                          and PGIXS00329-00.

                                  168.    Accordingly, Underwriters and HDI have no duty or obligation to defend or

                          indemnify 1855 in the Landacay Action.



                                                                 COUNT VI
                                                    1241 IS NOT AN ADDITIONAL INSURED

                                  169.    Underwriters repeats and incorporates the foregoing paragraphs as though fully
HURWITZ & FINE, P.C.
1300 LIBERTY BUILDING
BUFFALO, NEW YORK 14202                                                  26
                          set forth herein.

                                  170.    1241 seeks coverage under coverage under policies PGIARK05540-00 and

                          PGIXS00329-00 claiming to be an additional insured.

                                  171.    As set forth above, 1241 does not qualify as an additional insured under those

                          policies.

                                  172.    Even if 1241 somehow qualified as an additional insured, additional insured

                          coverage under the Policies is restricted to only “bodily injury” caused, in whole or in part, by

                          Mr. Demolition.

                                  173.    Discovery in the Nemeth Action established that Nemeth’s injuries were not

                          caused by Mr. Demolition.

                                  174.    At the construction project where Nemeth was injured, Mr. Demolition only

                          hauled away debris.

                                  175.    Mr. Demolition did not direct or control any of the work at that project.

                                  176.    Non-party, Prestige Construction was the General Contractor and directed and

                          controlled the job site.

                                  177.    Upon information and belief, Mr. Demolition had left the job site several months

                          before Nemeth was injured.

                                  178.    Thus, because Mr. Demolition did not cause Nemeth’s injuries, 1241 is not

                          insured under policies PGIARK05540-00 and PGIXS00329-00.

                                  179.    Accordingly, Underwriters and HDI have no duty or obligation to defend or

                          indemnify 1241 in the Nemeth Action.




HURWITZ & FINE, P.C.
1300 LIBERTY BUILDING
BUFFALO, NEW YORK 14202                                                    27
                                                                  COUNT VII
                                                     1855 IS NOT AN ADDITIONAL INSURED

                                  180.    Underwriters repeats and incorporates the foregoing paragraphs as though fully

                          set forth herein.

                                  181.    1855 seeks coverage under coverage under policies PGIARK05540-00 and

                          PGIXS00329-00 claiming to be an additional insured.

                                  182.    As set forth above, 1855 does not qualify as an additional insured under those

                          policies.

                                  183.    Even if 1855 somehow qualified as an additional insured, additional insured

                          coverage under the Policies is restricted to only “bodily injury” caused, in whole or in part, by

                          Mr. Demolition.

                                  184.    Discovery in the Landacay Action established that Landacay’s injuries were not

                          caused by Mr. Demolition.

                                  185.    At the construction project where Landacay was injured, Mr. Demolition only

                          hauled away debris.

                                  186.    Mr. Demolition did not direct or control any of the work at that project.

                                  187.    Non-party, Prestige Construction was the General Contractor and directed and

                          controlled the job site.

                                  188.    Mr. Demolition had left the job site several months before Landacay was injured.

                                  189.    Thus, because Mr. Demolition did not cause Landacay’s injuries, 1855 is not

                          insured under policies PGIARK05540-00 and PGIXS00329-00.

                                  190.    Accordingly, Underwriters and HDI have no duty or obligation to defend or

                          indemnify 1855 in the Landacay Action.


HURWITZ & FINE, P.C.
1300 LIBERTY BUILDING
BUFFALO, NEW YORK 14202                                                    28
                                                             COUNT VIII
                                                   CONTRACTUAL LIABILITY EXCLUSION

                                  191.    Underwriters repeats and incorporates the foregoing paragraphs as though fully

                          set forth herein.

                                  192.    In the Landacay Action, SILVERCUP filed a motion for summary judgment

                          seeking contractual indemnification from 1855 for any judgment or award against arising out of

                          Jose Landacay’s injuries.

                                  193.    Upon information and belief, 1855 will seek coverage from Underwriters for

                          SILVERCUP’s contractual indemnification claim.

                                  194.    As set forth above, 1855 does not qualify as an insured.

                                  195.    Even if 1855 somehow qualified as an additional insured, the Contractual

                          Liability Exclusion applies to bar coverage SILVERCUP’s contractual indemnity claim.

                                  196.    None of the exceptions to the Contractual Liability Exclusion apply.

                                  197.    Accordingly, Underwriters and HDI have no duty or obligation to defend or

                          indemnify 1855 for SILVERCUP’s, or anyone else’s, contractual indemnity claim.


                                                              COUNT IX
                                                 INDEPENDENT CONTRACTOR EXCLUSION

                                  198.    Underwriters repeats and incorporates the foregoing paragraphs as though fully

                          set forth herein.

                                  199.    Policies PGIARK05540-03 and PGIXS00329-03 contain an “Exclusion of Injury

                          to Employees, Contractors and Employees of Contractors”.

                                  200.    That exclusion excludes coverage for “bodily injury” to a “‘contractor’ or any

                          ‘employee’ of any ‘contractor’ arising out of or in the course of the rendering or performing of


HURWITZ & FINE, P.C.
1300 LIBERTY BUILDING
BUFFALO, NEW YORK 14202                                                   29
                          services of any kind or nature whatsoever by such ‘contractor’ or any ‘employee’ of such

                          ‘contractor’ for which any insured may become liable in any capacity.”

                                  201.    PACHECO alleges that, while working at a construction site located at 294 Grand

                          Street, New York, New York, she fell off a scaffold and sustained injury.

                                  202.    Thus, Pacheco was a “contractor” or “employee” of a “contractor” performing

                          services at the project.

                                  203.    Accordingly, the Exclusion of Injury to Employees, Contractors and Employees

                          of Contractors applies to bar coverage for PACHECO’s claim and any resulting lawsuit.


                                  WHEREFORE, Underwriters and HDI respectfully request judgment:


                                  (1)     Declaring that the policies Underwriters and HDI issued to Mr. Demolition,

                          policy numbers PGIARK05540-00, PGIXS00329-00, PGIARK05540-01, PGIXS00329-01,

                          PGIARK05540-02,            PGIXS00329-02,   PGIARK05540-03,        and      PGIXS00329-03   are

                          void ab initio pursuant to New York Insurance Law § 3105;

                                  (2)     Declaring that Underwriters and HDI have no obligation to defend or indemnify

                          Mr. Demolition, 1241 42 Development LLC, or anyone else, in connection with the underlying

                          claim and resulting lawsuit styled Gabor Nemeth v. Prestige Construction NY LLC, 1241 42

                          Development LLC, Mr. Demolition Inc., and ABC Corp., a fictious name intending to be that of

                          an unknown contractor, Supreme Court, Kings County, Index No.: 519284/2017;

                                  (3)     Declaring that Underwriters and HDI have no obligation to defend or indemnify

                          Mr. Demolition, or anyone else, in connection with the claims and resulting third-party lawsuit

                          styled 1241 42 Development LLC v. OHR Chodosh Electrical Contracting, Inc. and Mr.

                          Demolition Inc., Supreme Court, Kings County, Index No.: 519284/2017;
HURWITZ & FINE, P.C.
1300 LIBERTY BUILDING
BUFFALO, NEW YORK 14202                                                   30
                                 (4)    Declaring that Underwriters and HDI may withdraw from the defense of 1241 42

                          Development LLC in the lawsuit captioned Gabor Nemeth v. Prestige Construction NY LLC,

                          1241 42 Development LLC, Mr. Demolition Inc., and ABC Corp., a fictious name intending to be

                          that of an unknown contractor, Supreme Court, Kings County, Index No.: 519284/2017;

                                 (5)    Declaring that Underwriters and HDI have no obligation to defend or indemnify

                          Mr. Demolition, 1855 EP Holdings LLC, or anyone else, in connection with the underlying claim

                          and resulting lawsuit styled Jorge Velez, as Administrator of the Estate of Jose Landacay, Jorge

                          Velez, as Guardian of K.L, a Minor, and Jessica Landacay v. Mr. Demolition, Inc., 1855 EP

                          Holdings, LLC, Prestige Construction NY, LLC, Zenco Group, Inc., J&C Steel Fabricators,

                          Corp., Powers Bridging & Scaffolding, Inc., Silvercup Scaffolding 1, LLC and Best Build NYC,

                          Inc., Supreme Court, Kings County, Index No.: 515560/2017;

                                 (6)    Declaring that Underwriters and HDI may withdraw from the defense of 1855 EP

                          Holdings LLC in the lawsuit captioned Jorge Velez, as Administrator of the Estate of Jose

                          Landacay, Jorge Velez, as Guardian of K.L, a Minor, and Jessica Landacay v. Mr. Demolition,

                          Inc., 1855 EP Holdings, LLC, Prestige Construction NY, LLC, Zenco Group, Inc., J&C Steel

                          Fabricators, Corp., Powers Bridging & Scaffolding, Inc., Silvercup Scaffolding 1, LLC and Best

                          Build NYC, Inc., Supreme Court, Kings County, Index No.: 515560/2017;

                                 (7)    Declaring that Underwriters and HDI have no obligation to defend or indemnify

                          Mr. Demolition, or anyone else, in connection with the underlying claim and resulting lawsuit

                          styled Filippo Sarubbi and Anna Velia Sarubbi v. Sam Weisner a/k/a Shlome Weiss, 60 Equities

                          LLC, Mr. Demolition Inc., and Countrywide Builders, Supreme Court, Kings County,

                          Index No.: 506513/2017;



HURWITZ & FINE, P.C.
1300 LIBERTY BUILDING
BUFFALO, NEW YORK 14202                                                 31
                                 (8)    Declaring that Underwriters and HDI have no obligation to defend or indemnify

                          Mr. Demolition, or anyone else, in connection with the underlying claim and resulting lawsuit

                          styled Clarence Cobo v. Mr. Demolition Inc., Newkirk Partners LLC and SteelFab NY, Inc.,

                          Supreme Court, Bronx County, Index No.: 26682/2018E;

                                 (9)    Declaring that Underwriters and HDI have no obligation to defend or indemnify

                          Mr. Demolition, or anyone else, in connection with the underlying claim and resulting lawsuit

                          styled Tomas V. Zapeta v. 5214 Ave Development LLC, Mr. Demolition Inc., and Silvercup

                          Scaffolding 1, LLC, Supreme Court, Kings County, Index No.: 516962/2017;

                                 (10)   Declaring that Underwriters and HDI have no obligation to defend or indemnify

                          Mr. Demolition, or anyone else, in connection with the underlying claim and resulting lawsuit

                          styled Wesco Insurance Company, as subrogee of R&C Management Co. and 297 Lenox Realty

                          LLC v. JRS Realty Enterprises, LLC, Gemstar Contracting Corp., Mr. Demolition Inc., Structural

                          Engineering & Detailing P.E., P.C., and Robert Siqeca, P.C., Supreme Court, Kings County,

                          Index No.: 501724/2019;

                                 (11)   Declaring that Underwriters and HDI have no obligation to defend or indemnify

                          Mr. Demolition, or anyone else, in connection with the underlying claim and resulting lawsuit

                          styled Michael Barretto v. Newkirk Partners LLC, Mr. Demolition Inc., and Urban Millwork Inc.,

                          and Twin Group Associates Inc., Supreme Court, Kings County, Index No.: 518653/2019;

                                 (12)   Declaring that Underwriters and HDI have no obligation to defend or indemnify

                          Mr. Demolition, or anyone else, in connection with the underlying claim and resulting lawsuit

                          styled Taiesha Rivera v. Shaker Contracting Corp. and Mr. Demolition Inc., Supreme Court,

                          Bronx County, Index No.: 27880/2018E;



HURWITZ & FINE, P.C.
1300 LIBERTY BUILDING
BUFFALO, NEW YORK 14202                                                32
                                 (13)   Declaring that Underwriters and HDI have no obligation to defend or indemnify

                          Mr. Demolition, or anyone else, in connection with the underlying claim and resulting lawsuit

                          styled Consuelo Ramirez v. Mactech Roofing & Restoration Corp., Velocity Framers, Inc., Wide

                          Flange, Inc., Best Building NYC, Inc., KL Cooling & Heating LLC, Mr. Demolition Inc., CELA

                          Concrete Inc., and Green Star Electrical Contracting, Inc., Supreme Court, Kings County,

                          Index No.: 501264/2019;

                                 (14)   Declaring that Underwriters and HDI have no obligation to defend or indemnify

                          Mr. Demolition, or anyone else, in connection with the underlying claim and resulting lawsuit

                          styled Alexander Rodriguez v. 681 Franklin Avenue Holdings, Inc., Prestige Construction NY,

                          LLC, and Mr. Demolition Inc., Supreme Court, Kings County, Index No.: 504507/2019;

                                 (15)   Declaring that Underwriters and HDI have no obligation to defend or indemnify

                          Mr. Demolition, or anyone else, in connection with the underlying claim made by Nolvia

                          Pacheco and any resulting lawsuit;

                                 (16)   Declaring that Underwriters and HDI have no obligation to defend or indemnify

                          Mr. Demolition, or anyone else, in connection with or any other occurrence, claim, or suit under

                          the policies Underwriters and HDI issued to Mr. Demolition, Inc.;

                                 (17)   Declaring that Underwriters and HDI may withdraw from the defense of Mr.

                          Demolition in the above-referenced lawsuits;

                                 (18)   Declaring that Underwriters and HDI have no obligation to defend or indemnify

                          Mr. Demolition for the above-referenced claims and lawsuits because he has wholly failed to

                          cooperate;




HURWITZ & FINE, P.C.
1300 LIBERTY BUILDING
BUFFALO, NEW YORK 14202                                                  33
                                 (19)    Declaring that Underwriters and HDI may withdraw from the defense of Mr.

                          Demolition for the above-referenced claims and lawsuits because he has wholly failed to

                          cooperate;

                                 (20)    Declaring that Mr. Demolition is required to reimburse Underwriters and HDI for

                          any and all defense costs and indemnification expenses it incurs or may incur as a result of the

                          claims made against him in the above-referenced actions;

                                 (21)    Declaring that 1241 42 Development LLC does not qualify as an additional

                          insured under policies PGIARK05540-00 and PGIXS00329-00;

                                 (22)    Declaring that Underwriters and HDI have no obligation to defend or indemnify

                          1241 42 Development LLC in connection with the underlying claim and resulting lawsuit styled

                          Gabor Nemeth v. Prestige Construction NY LLC, 1241 42 Development LLC, Mr. Demolition

                          Inc., and ABC Corp., a fictious name intending to be that of an unknown contractor, Supreme

                          Court, Kings County, Index No.: 519284/2017;

                                 (23)    Declaring that Underwriters and HDI may withdraw from the defense of 1241 42

                          Development LLC in the lawsuit captioned Gabor Nemeth v. Prestige Construction NY LLC,

                          1241 42 Development LLC, Mr. Demolition Inc., and ABC Corp., a fictious name intending to be

                          that of an unknown contractor, Supreme Court, Kings County, Index No.: 519284/2017;

                                 (24)    Declaring that 1241 42 Development LLC is required to reimburse Underwriters

                          and HDI for any and all defense costs and indemnification expenses it incurs or may incur as a

                          result of the claims made against it in the above-referenced actions;

                                 (25)    Declaring that 1855 EP Holdings LLC does not qualify as an additional insured

                          under policies PGIARK05540-00 and PGIXS00329-00;



HURWITZ & FINE, P.C.
1300 LIBERTY BUILDING
BUFFALO, NEW YORK 14202                                                   34
                                 (26)    Declaring that Underwriters and HDI have no obligation to defend or indemnify

                          1855 EP Holdings LLC in connection with the underlying claim and resulting lawsuit styled

                          Jorge Velez, as Administrator of the Estate of Jose Landacay, Jorge Velez, as Guardian of K.L, a

                          Minor, and Jessica Landacay v. Mr. Demolition, Inc., 1855 EP Holdings, LLC, Prestige

                          Construction NY, LLC, Zenco Group, Inc., J&C Steel Fabricators, Corp., Powers Bridging &

                          Scaffolding, Inc., Silvercup Scaffolding 1, LLC and Best Build NYC, Inc., Supreme Court, Kings

                          County, Index No.: 515560/2017;

                                 (27)    Declaring that Underwriters and HDI may withdraw from the defense of 1855 EP

                          Holdings LLC in the lawsuit captioned Jorge Velez, as Administrator of the Estate of Jose

                          Landacay, Jorge Velez, as Guardian of K.L, a Minor, and Jessica Landacay v. Mr. Demolition,

                          Inc., 1855 EP Holdings, LLC, Prestige Construction NY, LLC, Zenco Group, Inc., J&C Steel

                          Fabricators, Corp., Powers Bridging & Scaffolding, Inc., Silvercup Scaffolding 1, LLC and Best

                          Build NYC, Inc., Supreme Court, Kings County, Index No.: 515560/2017;

                                 (28)    Declaring that 1855 EP Holdings is required to reimburse Underwriters and HDI

                          for any and all defense costs and indemnification expenses it incurs or may incur as a result of

                          the claims made against it in the above-referenced actions;

                                 (29)    Declaring that the Contractual Liability Exclusion applies to bar coverage for the

                          contractual indemnity claim made by Silvercup Scaffolding 1, LLC against 1855 EP Holdings

                          LLC;

                                 (30)    Declaring that the “Exclusion of Injury to Employees, Contractors and Employees

                          of Contractors” applies to bar coverage for the claim made by Nolvia Pacheco and any resulting

                          lawsuit;



HURWITZ & FINE, P.C.
1300 LIBERTY BUILDING
BUFFALO, NEW YORK 14202                                                  35
                                  (31)    Declaring that, with respect to the claim by Mansoor Ali, Defendant,

                          Mr. Demolition must reimburse Underwriters $11,447.00, plus interest since the date of

                          payment; and

                                  (32)    Granting such other and further relief as may be just, equitable and proper,

                          together with the costs and disbursements of this action.

                                                                      JURY DEMAND

                                  Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demand a trial

                          by jury of all the issues in this action.


                          Dated: April 23, 2020
                                 Buffalo, New York                             HURWITZ & FINE, P.C.


                                                                               _________________________________
                                                                               Dan D. Kohane, Esq.
                                                                               John R. Ewell, Esq.
                                                                               Attorneys for Plaintiffs
                                                                               Certain Underwriters at Lloyd’s, London,
                                                                               and HDI Global Specialty SE (f/k/a
                                                                               International Insurance Company of
                                                                               Hannover SE
                                                                               1300 Liberty Building
                                                                               Buffalo, New York 14202
                                                                               (716) 849-8900




HURWITZ & FINE, P.C.
1300 LIBERTY BUILDING
BUFFALO, NEW YORK 14202                                                   36
